            Case 1:20-cv-05309-JGK Document 74
                                            73 Filed 04/13/21
                                                     04/12/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILMINGTON             TRUST,        NATIONAL                  Civil Action File No.
 ASSOCIATION, AS TRUSTEE FOR THE                                20-cv-05309-JGK
 REGISTERED HOLDERS OF WELLS FARGO
 COMMERCIAL MORTGAGE TRUST 2015-NXS2,                           ____________
                                                                [PROPOSED]
 COMMERCIAL MORTGAGE PASS-THROUGH                               PROTECTIVE ORDER
 CERTIFICATES, SERIES 2015-NXS2, acting by and
 through Rialto Capital Advisors, LLC, as Special
 Servicer under the Pooling and Servicing Agreement
 dated as of July 1, 2015,

                                      Plaintiff,
                    v.

 WINTA ASSET MANAGEMENT LLC and SHUIGUN
 CHEN,
                        Defendants.


       The parties having agreed to the following terms of confidentiality, and the Court having

found that good cause exists for issuance of an appropriately tailored confidentiality order

governing the pre-trial phase of this action, it is therefore hereby

       ORDERED that any person subject to this Order -- including without limitation the parties

to this action, their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or constructive notice of this

Order -- shall adhere to the following terms, upon pain of contempt:

       1.       Any person subject to this Order who receives from any other person any

“Discovery Material” (i.e., information of any kind provided in the course of discovery in this

action) that is designated as “Confidential” pursuant to the terms of this Order shall not disclose

such Confidential Discovery Material to anyone else except as expressly permitted hereunder.

       2.       The person producing any given Discovery Material may designate as Confidential

only such portion of such material as consists of:



                                                   1
             Case 1:20-cv-05309-JGK Document 74
                                             73 Filed 04/13/21
                                                      04/12/21 Page 2 of 7




                 (a)    previously nondisclosed financial information not otherwise required to be

                 disclosed by the Loan Documents, as defined in the Amended Complaint (ECF No.

                 57), or pursuant to this Court’s Order Appointing Receiver, dated September 28,

                 2020 (ECF No. 42);

                 (b)    previously nondisclosed material relating to ownership or control of any

                 non-public company;

                 (c)    previously nondisclosed business plans, product development information,

                 or marketing plans;

                 (d)    any information of a personal or intimate nature regarding any individual;

                 or

                 (e)    any other category of information hereinafter given confidential status by

                 the Court.

        3.       With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person’s counsel may designate

such portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility, and by also producing

for future public use another copy of said Discovery Material with the confidential information redacted.

With respect to deposition transcripts and exhibits, a producing person or that person’s counsel may

indicate on the record that a question calls for Confidential information, in which case the transcript of

the designated testimony shall be bound in a separate volume and marked “Confidential Information

Governed by Protective Order” by the reporter.

        4.       If at any time prior to the trial of this action, a producing person realizes that some

portion[s] of Discovery Material that that person previously produced without limitation should




                                                    2
            Case 1:20-cv-05309-JGK Document 74
                                            73 Filed 04/13/21
                                                     04/12/21 Page 3 of 7




be designated as Confidential, he may so designate by so apprising all parties in writing, and such

designated portion[s] of the Discovery Material will thereafter be treated as Confidential under the

terms of this Order.

       5.       No person subject to this Order other than the producing person shall disclose any

of the Discovery Material designated by the producing person as Confidential to any other person

whomsoever, except to:

                (a)    the parties to this action;

                (b)    counsel retained specifically for this action, including any paralegal, clerical

                and other assistant employed by such counsel and assigned to this matter;

                (c)    as to any document, its author, its addressee, and any other person indicated

                on the face of the document as having received a copy;

                (d)    any witness who counsel for a party in good faith believes may be called to

                testify at trial or deposition in this action, provided such person has first executed a

                Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

                (e)    any person retained by a party to serve as an expert witness or otherwise

                provide specialized advice to counsel in connection with this action, provided such

                person has first executed a Non-Disclosure Agreement in the form annexed as an

                Exhibit hereto;

                (f)    stenographers engaged to transcribe depositions conducted in this action;

                and

                (g)    the Court and its support personnel.

       6.       Prior to any disclosure of any Confidential Discovery Material to any person

referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a




                                                     3
            Case 1:20-cv-05309-JGK Document 74
                                            73 Filed 04/13/21
                                                     04/12/21 Page 4 of 7




copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as

an Exhibit hereto stating that that person has read this Order and agrees to be bound by its terms.

Said counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce

it to opposing counsel either prior to such person being permitted to testify (at deposition or trial)

or at the conclusion of the case, whichever comes first.

       7.        All Confidential Discovery Material filed with the Court, and all portions of

pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery

Material, shall be filed under seal with the Clerk of the Court and kept under seal until further

order of the Court. The parties will use their best efforts to minimize such sealing. In any event,

any party filing a motion or any other papers with the Court under seal shall also publicly file a

redacted copy of the same, via the Court’s Electronic Case Filing system, that redacts only the

Confidential Discovery Material itself, and not text that in no material way reveals the Confidential

Discovery Material.

       8.        Any party who either objects to any designation of confidentiality, or who, by

contrast, requests still further limits on disclosure (such as “attorneys’ eyes only” in extraordinary

circumstances), may at any time prior to the trial of this action serve upon counsel for the

designating person a written notice stating with particularity the grounds of the objection or

request. If agreement cannot be reached promptly, counsel for all affected persons will convene a

joint telephone call with the Court to obtain a ruling.

       9.        Each person who has access to Discovery Material that has been designated as

Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure of

such material.




                                                  4
          Case 1:20-cv-05309-JGK Document 74
                                          73 Filed 04/13/21
                                                   04/12/21 Page 5 of 7




       10.     If, in connection with this litigation, a party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection (“Inadvertently

Disclosed Information”), such disclosure shall not constitute or be deemed a waiver or forfeiture

of any claim of privilege or work product protection with respect to the Inadvertently Disclosed

Information and its subject matter.

       11.     If a disclosing party makes a claim of inadvertent disclosure, the receiving party

shall not thereafter review the Inadvertently Disclosed Information for any purpose, except by

order of the Court. The receiving party shall, within five business days, return or destroy all copies

of the Inadvertently Disclosed Information, and provide a certification of counsel that all such

information has been returned or destroyed.

       12.     Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log with

respect to the Inadvertently Disclosed Information.

       13.     As with any information redacted or withheld, the receiving party may move the

Court for an Order compelling production of the Inadvertently Disclosed Information. The motion

shall be filed under seal, and shall not assert as a ground for entering such an Order the fact or

circumstances of the inadvertent production.

       14.     The disclosing party retains the burden of establishing the privileged or protected

nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of

any party to request an in camera review of the Inadvertently Disclosed Information.

       15.     This Protective Order shall survive the termination of the litigation. Within 30 days

of the final disposition of this action, all Discovery Material designated as “Confidential,” and all




                                                  5
                  Case 1:20-cv-05309-JGK Document 74
                                                  73 Filed 04/13/21
                                                           04/12/21 Page 6 of 7




This order is not binding on the Court or Court
personell. The Court reserves the right to amend
it at any time.


                                                     /s/ John G. Koeltl




                April 13, 2021
           Case 1:20-cv-05309-JGK Document 74
                                           73 Filed 04/13/21
                                                    04/12/21 Page 7 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 X,

 Plaintiffs,                                       ##-CV-####

                                   v.              NON-DISCLOSURE AGREEMENT

 X,

 Defendants.


         I, _________________, acknowledge that I have read and understand the Protective Order

in this action governing the nondisclosure of those portions of Discovery Material that have been

designated as Confidential. I agree that I will not disclose such Confidential Discovery Material to

anyone other than for purposes of this litigation and that at the conclusion of the litigation I will

return all discovery information to the party or attorney from whom I received it. By

acknowledging these obligations under the Protective Order, I understand that I am submitting

myself to the jurisdiction of the United States District Court for the Southern District of New York

for the purpose of any issue or dispute arising hereunder and that my willful violation of any term

of the Protective Order could subject me to punishment for contempt of Court.



Dated:
